Citation Nr: 1022574	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-16 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected left foot, status post crush 
injury, with residual left hallux rigidus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 to August 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial 
disability evaluation in excess of 10 percent for his 
service-connected left foot, status post crush injury, with 
residual left hallux rigidus.  The Board finds that further 
examination is necessary for the reasons discussed below.

A September 2005 VA examination report demonstrates that the 
Veteran complained of swelling and loss of motion in his 
great left toe since the in-service accident.  The examiner 
diagnosed the Veteran with left foot status post crush 
injury, with residual left hallux rigidus.  

The record also includes a March 2006 private examination 
which yielded diagnoses of hallux rigidus of the left foot, 
sesamoiditis with abnormal fibular sesamoid, and 
mononeuropathy of the left foot, without identifying the 
specific nerve involved.  

An examination is required to determine the current level of 
severity of the Veteran's service-connected left foot 
disability, to include both orthopedic and neurological 
manifestations.  38 C.F.R. § 4.2.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
VA examination to ascertain the current 
severity of the orthopedic and 
neurological manifestations of his left 
foot disability.  

The claims file must be made available to 
the examiner for review.  

Based on the examination and review of 
the record, the examiner should identify 
all orthopedic manifestations of the 
Veteran's service connected left foot 
disability, to include the extent of 
functional loss of use of the left foot 
due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with 
use.  

The examiner should also identify any 
neurologic manifestations of the 
Veteran's service-connected left foot 
disability, to include specifying any and 
all neurologic symptoms (e.g., neuritis, 
neuralgia, sensory loss, body part 
dysfunction, etc.) with specific 
reference to the nerve(s) affected.  The 
examiner should provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of any nerve.  Identify any 
affected nerve, and state the severity of 
the impairment of the nerve affected.

2.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


